Citation Nr: 1402406	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Whether new and material evidence has been received to reopen a claim of service connection for headaches.  

2.   Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD).  

(The issue of eligibility for nonservice-connected pension benefits, including special monthly pension (SMP), from March 10, 2010, will be addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Gervasio, Joseph P., Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1952 to May 1955.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of May 2010 and April 2011 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the Veteran's claim of service connection for PTSD, it is noted that the Veteran's representative, in the informal hearing presentation, has expanded the matter to include consideration of service connection for an acquired psychiatric disorder.  Although the RO may have reopened the Veteran's claims of service connection or considered the matter on the merits in the first instance, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the Veteran's claims of service connection accordingly.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for headaches and an acquired psychiatric disorder on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for headaches was denied by the RO in an August 1955 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the August 1955 decision denying service connection for headaches, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  Service connection for depression was denied by the RO in a September 2005 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the September 2005 decision denying service connection for depression, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the August 1955 decision of the RO that denied service connection for headaches is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The additional evidence received subsequent to the September 2005 decision of the RO that denied service connection for depression is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim regarding service connection for headaches, but not for service connection for an acquired psychiatric disorder, prior to the initial adjudication of the claims.  An April 2010 letter explained the evidence necessary to substantiate the claim of service connection for headaches, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also provided notice in accordance with Kent, and informed the Veteran of disability rating and effective date criteria.  A November 2010 letter explained the evidence necessary to substantiate the claim of service connection for PTSD, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, but did not provide notice in accordance with Kent.  As new and material evidence has been found, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is considered harmless.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, which is to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is considered competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Headaches

Service connection for headaches was previously denied by the RO in an August 1955 rating decision on the basis that the Veteran had sustained a concussion prior to service with residual headaches from that injury.  Therefore, the headache disorder was considered to have existed prior to service and not aggravated therein.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the August 1955 RO decision included the Veteran's STRs that showed that the Veteran reported a medical history of having frequent or severe headaches and a loss of memory or amnesia at the time of his examination at entry into active duty.  At that time, it was further reported that the Veteran had had a brain concussion playing football in 1948 (prior to service.)  The report of medical examination for entry into service showed no abnormality.  Sick call treatment records show that the Veteran was treated for headaches on several occasions from September 1952 to January 1954.  He was admitted to the hospital in May 1954, he was treated for a sharp throbbing pain in the left Templar region.  On further evaluation, he reported that in 1949 he had been knocked out for several hours in a football game, having been struck in the left temple area.  Since that time he had occasionally had left-sided headaches.  In the past three months these had become more severe and frequent, occurring about every two weeks.  The diagnosis was migraine headaches, cause unknown.  In January 1955, he was admitted to the hospital for a Board of Medical Survey.  Following evaluation, the diagnosis was changed to emotional instability reaction that had existed prior to service and not aggravated therein.  

In addition to the Veteran's STRs, evidence of record at the time of the August 1955 RO decision included lay statements from the Veteran's spouse and parents.  His spouse dated the onset of the Veteran's headache disorder to late 1951 and the Veteran's parents stated that they could not pinpoint the precise time when the Veteran's headache disorder began.  

Evidence received subsequent to the August 1955 RO decision that denied service connection for headaches includes a July 2010 statement from a private physician who noted that the Veteran had given a history of having suffered from severe headaches during service and over the years thereafter.  The physician opined that the headaches were a service-related illness.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus 3 Vet. App. at 510.  After consideration, the Board finds that the July 2010 statement of the Veteran's private physician meets the low threshold necessary so that it constitutes new and material evidence and the claim may be reopened.  To this extent, the appeal is allowed.  

An Acquired Psychiatric Disorder

Service connection for depression was previously denied by the RO in a September 2005 rating decision on the basis that the Veteran was treated in service for a personality disorder, diagnosed as an emotional instability reaction.  As personality disorders are not considered to be diseases within the meaning of applicable legislation providing compensation benefits, service connection was denied.  38 C.F.R. § 3.303(c).  As noted, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  See Manio 1 Vet. App. at 140.  

Evidence of record at the time of the September 2005 decision included the Veteran's STRs, which have previously described and in pertinent part show that the diagnosis of migraine headache was changed to that of emotional instability reaction.  In addition, there were private treatment records dated in 2002 that show a history of depression.  

Evidence received subsequent to the September 2005 decision includes a July 2010 statement from the Veteran's private physician that included a diagnosis of PTSD, which the physician indicated probably induced some of the Veteran's headache disorder.  The examiner opined that the Veteran's PTSD was from the military.  While the record also includes a report of a VA compensation examination that found that the Veteran did not meet the criteria for PTSD, the Veteran's representative has argued that the disorder noted during service, emotional instability reaction, actually constituted a manifestation of the Veteran's later diagnosed depression or some other acquired psychiatric disability.   After consideration, the Board finds that the July 2010 statement of the Veteran's private physician meets the low threshold necessary so that it constitutes new and material evidence and the claim may be reopened.  Justus 3 Vet. App. at 510.  To this extent, the appeal is allowed.  


ORDER

New and material evidence having been received, the claim of service connection for headaches is reopened.  

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened.  


REMAND

Having decided that the claims of service connection are reopened, the Board must now consider all the evidence on file.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that additional development is necessary in this case.  In this regard, as noted, while headaches were reported at the time of the Veteran's examination for entry into service, examination itself did not note the disability.  As such, the Veteran is considered to have been in sound condition at the time of enlistment and the presumption of soundness must be addressed.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).  Moreover, as noted, the diagnosis of migraine was changed to that of emotional instability reaction, so it is not clear whether the Veteran actually had a chronic headache disorder while he was on active duty.  

Regarding the claim of service connection for a chronic acquired psychiatric disorder, it is noted that the Veteran has not been evaluated in connection with the contentions of the Veteran's representative, that the diagnosed emotional instability reaction marked the onset of his psychiatric disability.  After considering the statements in the record, the Board finds that medical examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any headache disorder.  The examiner should be requested to provide a medical opinion that expressly addresses the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that a headache disorder pre-existed the Veteran's active service.

(b) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing headache disorder was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) It the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any current headache disability had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury. 

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  Additionally, the examiner should address the lay assertions made by the Veteran and those submitted on his behalf regarding his headache disability.  That examiner also should consider the Veteran's in-service and post-service treatment records, including the findings contained in the May 1955 Medical Board report.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any currently diagnosed psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disorder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should be requested to specifically comment on the contentions that the emotional instability reaction diagnosed in service marked the onset of an acquired psychiatric disorder and should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


